         Case 2:19-cv-03863-PA-SK Document 16 Filed 10/18/19 Page 1 of 1 Page ID #:410
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 CHARLES MENZIES, ESQ. (SBN 198223)
 TSC Acquisition Corporation
 1149 S. Hill Street, Suite 400
 Los Angeles, CA 90015; (828) 319-0520
 ROBERT S. FREUND (SBN 287566)
 Robert Freund Law
 10866 Wilshire Boulevard, Suite 400
 Los Angeles, CA 90024; (323) 553-3407
 ATTORNEY(S) FOR:    TSC ACQUISITION CORPORATION
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
TRAVELERS PROPERTY CASUALTY                                                    CASE NUMBER:

COMPANY OF AMERICA                                                                                2:19-cv-03836 PA-SK
                                                              Plaintiff(s),
                                     v.
TSC ACQUISITION CORP.
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                  Defendant, TSC ACQUISITION CORPORATION
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                 PARTY                                                                    CONNECTION / INTEREST
TRAVELERS PROPERTY CASUALTY COMPANY OF                                        Plaintiff
AMERICA

TSC ACQUISITION CORPORATION                                                   Defendant




         October 18, 2019                                  /s/ Robert S. Freund
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant, TSC ACQUISITION CORPORATION


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
